           Case 2:18-cr-00263-JAM Document 43 Filed 06/11/20 Page 1 of 4


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     MICHAEL SPILLERS
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                     )   Case No. 2:18-cr-00263-JAM
                                                   )
11                  Plaintiff,                     )   UNOPPOSED MOTION AND [PROPOSED]
                                                   )   ORDER FOR MODIFICATION OF
12   vs.                                           )   CONDITIONS OF PRETRIAL RELEASE
                                                   )
13   MICHAEL SPILLERS,                             )   Hon. Edmund F. Brennan
                                                   )
14                  Defendant.                     )
                                                   )
15                                                 )
16            Mr. Spillers is currently on pretrial release in this district. He completed a treatment
17   program at Wellspace Residential and currently resides in Susanville, California with his wife
18   and two children. He is obeying all conditions of release (Dkt. #36).
19            Despite the economic downturn, Mr. Spillers recently obtained employment that required
20   frequent overnight absences from his home. He was unable to get timely approval for these
21   absences due to the curfew and ankle monitoring condition of his releases (Dkt. #36 conditions
22   #12 and #13) and he therefore lost the job. He is hoping to regain his employment, and therefore
23   now moves the Court to modify the special conditions of his release by removing conditions #12
24   (curfew) and #13 (ankle monitoring).
25            Pretrial Services Officer Renee Basurto agrees with the modification of conditions.
26   Assistant United States Attorney James Conolly does not oppose the modification of conditions.
27
28
         Case 2:18-cr-00263-JAM Document 43 Filed 06/11/20 Page 2 of 4


1    All other conditions will remain in effect.1 The proposed modified conditions of release
2    provided by Pretrial Services are attached to this motion.
3
4                                                 Respectfully submitted,
5    DATED: June 10, 2020                         HEATHER E. WILLIAMS
6                                                 Federal Defender
7                                                 /s/ Mia Crager
8                                                 MIA CRAGER
                                                  Assistant Federal Defender
9                                                 Attorney for MICHAEL SPILLERS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
      Condition #14 required Mr. Spillers to complete a program a Wellspace. He has already
     successfully completed this program so that condition can also be deleted.
       Case 2:18-cr-00263-JAM Document 43 Filed 06/11/20 Page 3 of 4


1                                              [Proposed] ORDER
2           GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT, for the
3    reasons set forth in the motion and footnoote #1, Special Conditions of Release (Dkt. #36)
4    Numbers 12, 13, and 14 for defendant, Michael Spillers, will be deleted. All other conditions of
5    pretrial release shall remain in force.
6           The Amended Special Conditions of Release are hereby adopted.
7
8    DATED: June 11, 2020

9                                                   __________________________________
                                                    HON. EDMUND F. BRENNAN
10                                                  United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
           Case 2:18-cr-00263-JAM Document 43 Filed 06/11/20 Page 4 of 4

                    AMENDED SPECIAL CONDITIONS OF RELEASE



                                                              Re: Michael Brandon Spillers
                                                              No.: 2:18-CR-00263-1
                                                              Date: June 10, 2020

1. You must report to and comply with the rules and regulations of the Pretrial Services Agency;

2. You must reside at a location approved by the pretrial services officer and not move or absent yourself from
   this residence for more than 24 hours without the prior approval of the pretrial services officer;

3. You must restrict your travel to Eastern District of California and the District of Nevada unless otherwise
   approved in advance by the pretrial services officer;

4. You must not apply for or obtain a passport or any other travel documents during the pendency of this case;

5. You must not possess, have in your residence, or have access to a firearm/ammunition, destructive device,
   or other dangerous weapon; additionally, you must provide written proof of divestment of all
   firearms/ammunition currently under your control;

6. You must seek and/or maintain employment and provide proof of same as requested by your pretrial
   services officer;

7. You must refrain from any use of alcohol or any use of a narcotic drug or other controlled substance without
   a prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
   prescribed medication(s). However, medicinal marijuana prescribed and/or recommended may not be used;

8. You must submit to drug and/or alcohol testing as approved by the pretrial services officer. You must pay
   all or part of the costs of the testing services based upon your ability to pay, as determined by the pretrial
   services officer;

9. You must participate in a program of medical or psychiatric treatment, including treatment for drug or
   alcohol dependency, as approved by the pretrial services officer. You must pay all or part of the costs of
   the counseling services based upon your ability to pay, as determined by the pretrial services officer;

10. You must not associate or have any contact with codefendants unless in the presence of counsel or otherwise
    approved in advance by the pretrial services officer; and,

11. You must report any contact with law enforcement to your pretrial services officer within 24 hours.
